Citation Nr: 0007532	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a rash of the feet.

2.  Entitlement to service connection for a gastric ulcer.

3.  Entitlement to assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, 
established service connection for PTSD and assigned a 10 
percent disability rating effective May 19, 1994.  The 
October 1994 rating decision also denied entitlement to 
service connection for a rash of the feet and irritable bowel 
syndrome and a gastric ulcer disability.  A notice of 
disagreement was received in October 1995, and a statement of 
the case was issued in November 1995.  The veteran's 
substantive appeal was received in December 1995.

By rating decision in July 1996, the RO granted service 
connection for irritable bowel syndrome and that action 
constituted a full grant of the benefit sought as to that 
issue.  However, the gastric ulcer issue remains in appellate 
status.  Further, the July 1996 rating decision increased the 
rating for the veteran's PTSD from 10 percent to 30 percent, 
effective May 19, 1994.  However, since there has been no 
clearly expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating for PTSD remains 
in appellate status.



FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a rash of 
the feet and the veteran's military service.

2.  There is no medical evidence of a nexus between a gastric 
ulcer and the veteran's military service or his service-
connected irritable bowel syndrome.

3.  The veteran's service-connected PTSD is productive of no 
more than definite social and industrial impairment, and no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, mild memory loss.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a rash of the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a gastric ulcer is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for entitlement to a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, Diagnostic Code 
9411 (1996) and Diagnostic Code 9411 (effective November 7, 
1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as gastric ulcers, will be presumed if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

With regard to both the rash of the feet and the gastric 
ulcer issues, the well-grounded requirement of a medical 
diagnosis of current disability has clearly been met.  The 
report of a VA examination dated in 1994 lists diagnoses of 
Schamberg's pigmented purpura, medial ankles, and status post 
gastrointestinal bleed with gastric ulceration.  Further, the 
veteran's assertions regarding his rash of the feet and ulcer 
symptoms during service are accepted as true for well-
grounded purposes.  The remaining question under the initial 
well-grounded analysis is whether the record includes medical 
evidence of a link or nexus between a current ulcer and rash 
of the feet disability and his military service.

A.  Rash of the feet

The veteran entered service in May 1966.  The report of 
induction examination in February 1966 shows that the veteran 
had a moderate amount of facial acne.  A January 1970 service 
medical record indicates that the veteran had a rash on the 
upper body for one week.  The impression was pityriasis 
rosea.  The report of a medical examination conducted in May 
1970 for the purpose of the veteran's separation from service 
noted no abnormality of the skin.

At a September 1994 VA dermatological examination, the 
veteran stated that he first noted a rash on his feet while 
in Vietnam during the Fall of 1967.  Upon returning from 
Vietnam, he used various antifungal powders and noted the 
tiny holes in the soles of his heels gradually disappeared 
within one or two years after his return.  Over recent years 
he noted recurrences of skin problems in his feet and ankles 
approximately one or two times each winter.  The impression 
was history of rash which by history appears to be eczematous 
in nature predominantly involving the dorsal feet, medial and 
lateral ankles, currently not active.  Schamberg's pigmented 
purpura, medial ankles, was also noted.  The examiner 
commented that he was unable to specifically diagnose the 
veteran's condition by history alone.

A review of the record shows that there is no medical 
evidence linking any skin disability of the feet to the 
veteran's military service or any manifestation during such 
service.  While the veteran has contended that he has a rash 
of the feet related to service, his contentions as a 
layperson do not make his service connection claim well 
grounded.  Espiritu.

The Board acknowledges that the September 1994 general 
medical examination reflects a diagnosis of tinea pedis in 
service.  However, the examiner indicated that the veteran's 
service records were not available for review, and the 
examiner noted that the veteran was being referred for a 
dermatological examination.  It appears the examiner was 
simply recording the veteran's self-described history.  At 
any rate, the general medical portion of the September 1994 
examination did not relate a current skin disorder of the 
feet to the veteran's military service.

As the veteran has not presented any competent medical 
evidence that any of the currently diagnosed skin 
disabilities of the feet are related to service, and as there 
is no medical evidence linking the continuity of 
symptomatology which the veteran claims to his current skin 
disability of the feet, his claim for service connection for 
a rash of the feet is not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a).  See Savage, supra.

B.  Gastric ulcer

Service medical records are negative for any complaints or 
diagnosis of an ulcer.  The report of a medical examination 
conducted in May 1970 for the purpose of the veteran's 
separation from service noted no ulcer.

At the September 1994 general medical examination, the 
veteran stated that he had undergone surgery in 1984 for 
disability including a gastric ulcer.  The diagnosis included 
status post gastrointestinal bleed with gastric ulceration 
and suture repair of bleeder.

At the May 1996 RO hearing, the veteran testified that he 
assumed his gastric ulcer was related to his bowel problems 
that the suffered during service.  However, he indicated that 
he had never had a medical opinion that related the two 
conditions.

In July 1996 the veteran was granted service connection for 
irritable bowel syndrome.

After reviewing the claims file, the Board is unable to find 
any medical evidence linking a gastric ulcer to the veteran's 
military service or any manifestation during such service.  
As discussed earlier, the veteran's contentions regarding 
etiology are not sufficient to well ground the claim since 
laypersons are not competent to render medical opinions.  
Espiritu.  The record does not include medical evidence of a 
continuity of symptoms since service, nor is there otherwise 
a medical opinion linking a present skin disorder to the 
continuity of symptoms reported by the veteran.  Further, 
there is no evidence showing that a gastric ulcer was 
manifested to a compensable degree within one year of 
discharge.  Accordingly, the necessary link to service cannot 
be established under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112 for ulcers.  Additionally, the 
Board notes that disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  However, no 
medical professional has linked the veteran's gastric ulcer 
to his service-connected irritable bowel syndrome.  In sum, 
his claim for service connection for gastric ulcer disability 
is not well grounded and must also be denied.  38 U.S.C.A. 
§ 5107(a).  See Savage, supra.

With regard to both service connection claims, the Board is 
aware of no circumstances in this matter which would put VA 
on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims for service 
connection "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the Board 
is informing the veteran that his service connection claims 
requires medical evidence of a nexus to service to meet the 
requirements of a well-grounded claim.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for the 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam from June 1967 
to March 1969.  His awards include the Combat Action Ribbon.  
The veteran was first diagnosed with PTSD on a September 1994 
VA examination.  At the September 1994 VA examination, the 
veteran reported that he had nightmares and flashbacks 
related to his experiences in Vietnam.  Upon his return from 
Vietnam he noticed that he had become impatient and quick to 
anger.  He stated that he married in 1969 and had two grown 
children.  The veteran indicated that he was a truck driver 
for a newspaper company and had worked there since 1972.  
Mental status examination revealed that the veteran was 
functioning at a normal level of intelligence and there was 
no cognitive deterioration.  The diagnosis was PTSD, chronic, 
mild.  The prognosis was fair.

VA outpatient treatment records from May 1994 to March 1996 
reflect participation in a PTSD therapy and medication study 
program.

A May 1994 letter from the veteran's employer indicates that 
the veteran was counseled for his failure to arrive at work 
on time.

At the May 1996 RO hearing, the veteran testified that he 
sometimes had problems getting to work due to oversleeping 
and had received at least three memos warning him about 
arriving late to work.  He also remarked that he had 
difficulties with intrusive thoughts and problems with 
concentration.  The veteran's wife indicated that the veteran 
was not as sociable now as he was prior to entering service.  
The veteran remarked that he did not feel comfortable in open 
areas with people.

At an April 1997 VA PTSD examination, the veteran complained 
of chronic insomnia and admitted to anhedonia.  He also 
stated that his marriage was not going well and that he had a 
poor relationship with his two sons.  The veteran was 
casually dressed with a constricted, mildly blunted affect.  
His judgment and insight were fair.  The diagnoses included 
PTSD, and the Global Assessment of Functioning (GAF) was 58.

At a January 1999 VA mental disorders examination, the 
veteran complained of irregular sleep.  He also complained of 
diminished interest in such activities as hunting and 
fishing.  He enjoyed reading but found it hard to 
concentrate.  The veteran remarked that he had decreased 
energy and difficulty with his memory.  He described his mood 
as "sad and blah" and endorsed suicidal ideation, although 
he rarely thought of it and had never made an attempt to do 
so.  His sexual interest had diminished.  He described 
himself as irritable and sometimes impulsive; he stated a 
sense of hopelessness for the future.  The veteran mentioned 
that he continued to suffer from flashbacks, nightmares, and 
intrusive thoughts concerning his experiences in Vietnam, and 
described himself as hypervigilant.  He described a ritual of 
entering a room and looking for the entry and exit places.  
He complained of an exaggerated startle response.  He felt 
detached and estranged from others, but did feel that his 
relationship with his wife was "okay."  He had a restricted 
range of affect and described himself as having no friends.  
The veteran indicated that he had never been hospitalized or 
on medication for his psychiatric problems.  He described his 
relationship with his sons as "okay", and stated that he 
had worked for 29 years for the same employer.  The mental 
status evaluation revealed that the veteran was casually 
dressed, neatly groomed, and had normal speech and good eye 
contact.  He described his mood as "blah," and the examiner 
noted that "his affect was consistent with this."  He had 
normal psychomotor activity and his thought processes were 
logical and coherent.  He was devoid of suicidal, homicidal, 
or paranoid ideation, with no evidence of delusions or 
hallucinations.  His insight and judgment were fairly good, 
and he had performed well in the cognitive portion of the 
examination.  It was noted that his symptoms of PTSD were 
moderately severe, and that he had suffered constriction of 
his interests and some difficulty relating to other people 
related to his symptoms.  The diagnoses included PTSD, and 
the GAF was "approximately" 75.  

The veteran has been assigned a 30 percent disability rating 
for PTSD under the provisions of Diagnostic Code 9411.  
Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a disability rating of 50 percent were 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  The criteria 
for a rating of 30 percent were the definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

New regulations rating PTSD became effective November 7, 
1996.  Under the newly issue Diagnostic Code 9411, a rating 
of 50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.

After reviewing the record, it is the Board's judgment that 
the veteran's PTSD is not manifested by more than definite 
social and industrial impairment or more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
tasks and, therefore, a rating in excess of 30 percent is not 
warranted under either the old or new rating criteria.  There 
is no question that the veteran's PTSD has impacted his 
social relationships and contributed to some degree of 
industrial impairment.  While he has symptoms such as sleep 
problems and nightmares, nothing resembling a formal thought 
disorder or cognitive impairment has been assessed.  While 
the evidence shows that the veteran has had diminished 
interest in activities and has indicated that he had no 
friends, he has maintained a long-term marriage and has a 
relationship with his sons described as "okay."  The 
preponderance of the evidence does not show that the 
veteran's PTSD is productive of such symptoms so as to result 
in considerable social and industrial impairment.  In this 
regard, the Board notes that the veteran has worked for 
almost 30 years for the same employer.  The Board notes that 
the previously mentioned VA General Counsel opinion makes it 
clear that a 30 percent rating under the old criteria 
actually contemplates more than moderate impairment, thus 
further supporting a finding that a rating in excess of 30 
percent is not warranted.

Further, the Board finds that, under the new regulations, the 
veteran's PTSD is not characterized by reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
three mental status evaluations of record do not indicate any 
problem with speech, judgment, or cognitive difficulties of 
any kind.  The reported GAF scores of 58 and 75 appear to 
reflect symptoms compatible with the current 30 percent 
rating.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  The Board 
observes that a GAF score of 58 reflects only moderate 
symptoms.  Therefore, the evidence does not show symptoms 
which would warrant the next higher rating of 50 percent.

In reaching this decision, the Board finds that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to otherwise provide a basis for assigning 
a rating higher than 30 percent at any time during the 
appeal.  38 U.S.C.A. § 5107(b); Fenderson.



ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

